Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 11, 2018

                                        No. 04-18-00676-CV

     IN RE ALLSTATE FIRE AND CASUALTY COMPANY AND LATINA PRUITT

                                  Original Mandamus Proceeding1

                                               ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On September 20, 2018, Relator filed a petition for writ of mandamus. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than October 26, 2018. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on October 11, 2018.


                                                                        PER CURIAM




           ATTESTED TO: ___________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2017CV01324, styled Samuel Bernal v. Allstate Fire and Casualty
Insurance Company and Latina Pruitt, pending in the County Court at Law No. 10, Bexar County, Texas, the
Honorable David J. Rodriguez, presiding.